
	
		I
		112th CONGRESS
		1st Session
		H. R. 434
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prevent the Secretary of the Treasury from hiring new
		  employees to enforce the individual health insurance mandate.
	
	
		1.Prohibition on hiring of new
			 employees to enforce individual health insurance mandateThe Secretary of the Treasury shall not hire
			 any employee to carry out or enforce section 5000A of the Internal Revenue Code
			 of 1986 (relating to requirement to maintain minimum essential
			 coverage).
		
